EXHIBIT 12 COLUMBUS SOUTHERN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, Twelve Months Ended Six Months Ended 2002 2003 2004 2005 2006 6/30/2007 6/30/2007 EARNINGS Income Before Income Taxes $ 292,176 $ 246,809 $ 207,929 $ 199,259 $ 286,422 $ 353,003 $ 189,748 Fixed Charges (as below) 59,847 58,771 61,742 63,665 74,155 73,095 36,466 Total Earnings $ 352,023 $ 305,580 $ 269,671 $ 262,924 $ 360,577 $ 426,098 $ 226,214 FIXEDCHARGES Interest Expense $ 53,869 $ 50,948 $ 54,246 $ 59,539 $ 66,100 $ 63,329 $ 31,663 Credit for Allowance for Borrowed Funds Used During Construction 2,478 5,123 4,996 1,526 5,955 7,666 3,753 Estimated Interest Element in Lease Rentals 3,500 2,700 2,500 2,600 2,100 2,100 1,050 Total Fixed Charges $ 59,847 $ 58,771 $ 61,742 $ 63,665 $ 74,155 $ 73,095 $ 36,466 Ratio of Earnings to Fixed Charges 5.88 5.19 4.36 4.12 4.86 5.82 6.20
